ON APPLICATION FOR REHEARING.
REYNOLDS.
The Greenlaw Truck & Tractor Company asks for a rehearing on the ground that the court erred in finding that the chattel mortgage from Charles F. O’Rourke to Greenlaw Truck & Tractor Company was not actually filed in the clerk’s office.
Our finding was erroneous. The testimony of Guy Roy and C. R. Bordelon establishes the fact that the document referred to was actually filed in the Clerk’s office but the same testimony also establishes the fact that the document was endorsed:
“Harry Emmett McEnerny to Greenlaw Truck & Tractor Company”.
Such endorsement was not, in our opinion, filing of a chattel mortgage from Charles' F. O’Rourke to Greenlaw Truck & Tractor Company.
It is to be borne in mind that it is the filing of the chattel mortgage that is relied on by Greenlaw Truck & Tractor Company as protecting its rights in the premises.
In our opinion a chattel mortgage from Charles F. O’Rourke to Greenlaw Truck & Tractor Company endorsed and filed as from Harry Emmett McEnerny to Green-law Truck & Tractor Company "is not notice of the filing of a chattel mortgage from Charles F. O’Rourke to Greenlaw Truck & Tractor Company.
John C. Charrier and Felix E. Bordelon bought the two trucks in controversy at sheriff’s sale, in good faith, and thereby acquired a good title thereto free of the plaintiff’s claim. Before purchasing they examined the public records, or are charged with the responsibility of having done so, to ascertain whether or not there was any chattel mortgage resting on the trucks, and such examination could not have shown a chattel mortgage from Charles F. O’Rourke to Greenlaw Truck & Tractor Company on the trucks.
The Greenlaw Truck & Tractor Company insists in. its application for rehearing that the sheriff’s sale at which Charrier and Bordelon bought was null for the reason that the sheriff failed to read the mortgage certificates.
As pointed out in our former opinion this omission was only a relative nullity.
In Southern Mut. Ins. Co., vs. Pike, et al., 33 La. Ann. 823, the Supreme Court said:
“The nullity resulting from the sheriff’s omission to make the announcement is not absolute, but relative only. It is one susceptible of ratification. It is established not so much for the benefit of prior mortgagees, who, if the sale were legal might be driven to an hypothecary action, as it is in favor of subsequent mortgagees and of the owner himself, who have an interest in having the property to realize as high a price as possible by the granting of facilities to purchasers.”
As pointed out in our original opinion, the owner of the trucks, one of those in whose interest more than that of others this law was enacted, had ratified the sale by accepting .from the sheriff the balance of the price bid after payment of the debt, interest and costs for which the trucks were sold.